Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation March 23, 2010 2 Distribution 56% Aerospace 44% 2009 Sales Distribution 14% Aerospace 86% 2009 Segment * Operating Income 2009 Sales $1,146 Million 4,032 Employees Aerospace Industrial Distribution NASDAQ GS: KAMN KAMAN CORPORATION *Operating profit after depreciation and before interest and corporate charges. 3 AEROSPACE SEGMENT 2009 Sales $501 million 4 Commercial Military Business/Regional 28% 69% 3% Note:Based on 2009 sales AEROSPACE - Business Mix 5 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Bearing products AEROSPACE - Programs/Capabilities 6 Fixed trailing edge Fuel tank access doors Top covers Bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Doors Engine/thrust reverser Flight controls AEROSPACE - Programs/Capabilities 7 AEROSPACE - Programs/Capabilities Other: §Joint Programmable Fuze §Missile fuzes -Tomahawk -Harpoon -AMRAAM -Maverick §Composite tooling design and manufacture 8 JSF C-17 A-10 E-2D Typhoon UH-60 A400 CH-47 AEROSPACE - Principal Military Platforms Boeing NewGen Tanker MH-92 9 AEROSPACE - Commercial Significant Platforms Airbus A320 Boeing 777 Airbus A330 Bell Helicopter Boeing 787 Boeing 737 Airbus A350 10 AEROSPACE - Kaman Helicopters Kaman SH-2G Naval Helicopters §Support and Upgrades §Currently in service with Egypt, New Zealand, Poland §Remarketing eleven SH-2G(I)s, formerly Royal Australian Navy aircraft 11 Kaman K-MAX® §K-MAX Commercial Helicopter Support §Teamed with Lockheed Martin to develop an unmanned military version of the K-MAX §Successfully demonstrated unmanned K-MAX to the U.S. Marine Corps in January 2010 AEROSPACE - Kaman Helicopters 12 Bloomfield, CT 700,000 sq ft •Mechanical •Composites •Large Assembly Wichita, KS 168,000 sq ft •Composites •Structural Bondments •Composite Assemblies Jacksonville, FL 220,000 sq ft •Fabrication- ØMachining ØSheet Metal Form ØExtrusion •Assembly ØMajor Subs ØFinal Structure •Product Integration Darwen, UK 208,000 sq ft •Composites •Metal Fabrication •Tooling •Assembly AEROSPACE - Primary Facilities •Helicopter assembly and test facilities •Bearing manufacturing 13 Manchester, UK 63,000 sq ft •Aerospace manufacturing facility Orlando, FL 90,000 sq ft •Bomb safe and arming device manufacturing facility 80 acre test range Middletown, CT 202,000 sq ft •Manufacturing facility •Missile safe and arming devices •Bomb safe and arming devices •Ruggedized memory products •Measuring products Dachsbach, Germany 30,000 sq ft •Manufacturing facility •Spherical bearings •Ball bearings •Rod ends •Bushings •Specialty components AEROSPACE - Primary Facilities 14 AEROSPACE - Market Environment/Opportunities §Existing funded programs -C-17 -JPF -BLACKHAWK §Production ramp up -A-10 re-wing -Bell Helicopters -B787 -JSF -A380 §Continuation of outsourcing trend - primes and super tier 1’s §Unmanned K-MAX program §Sale of SH-2G(I) helicopters §Acquisitions providing complimentary capabilities and platforms 15 INDUSTRIAL DISTRIBUTION SEGMENT 2009 Sales $645 million 16 INDUSTRIAL DISTRIBUTION SEGMENT §Third largest industrial distribution firm serving $13 billion of a $23 billion power transmission market. §185 branches and 5 distribution centers §Major product categories: -Bearings -Mechanical and electrical power transmission -Motion control -Material handling -Fluid power §Statistics -$371,000 sales per employee -1,700 employees (approximately one third outside sales) -3.25 million SKUs -48,000 customers 17 INDUSTRIAL DISTRIBUTION SEGMENT 18 INDUSTRIAL DISTRIBUTION SEGMENT - Key Suppliers 19 INDUSTRIAL DISTRIBUTION - Market Environment §Market recovery - positive ISM index points to improving market environment §Sales per sales day were up 7% and 10% sequentially in January and February, respectively, as compared to the fourth quarter of 2009 §February was the first month of positive year over year sales growth since October 2008 §March sales continue to be encouraging 20 SALES PER DAY - $(000) 21 SALES PER DAY GROWTH RATE 22 INDUSTRIAL DISTRIBUTION - Opportunities §Broaden our product offerings to gain additional business from existing customers and new opportunities from a wider slice of the market -Product line additions from vendors such as: •ASCO/Numatics •Sheffer Corporation •GEM® Steam Trap •Bison Gear -Launched ReliaMark brand of bearings, roller chains, oil seals, and shaft collars §Expand our geographic footprint through acquisitions in major industrial markets to enhance our position in the competition for national and regional accounts 23 ACQUISITIONS Business Overview •Bearing & power transmission dist. •Headquartered in Tulsa, OK (October 31)200720082009 Sales$28 MM$30 MM$22 MM •8 branches located in Oklahoma, Arkansas and Texas; 70+ employees Strategic Rationale •Geographic penetration •Adds volume in our core product lines •Provides access to chemical and petro- chemical industries and oil and gas industries Transaction Summary •Expected to close early April Strengths •Product knowledge in our core bearing and power transmission product lines •Vendor authorizations with premier brands §Allied Bearing Supply, Co., Inc. 24 §Fawick De Mexico Business Overview •Mexico City based fluid power distributor •Headquartered in same building complex as Kaman’s Delamac business $ Pesos MM20082009 Sales$43 MM$50 MM Exchange Rate: 13.4 Pesos / US $ •Sales coverage throughout most of Mexico Strategic Rationale •Adds fluid power to Delamac’s product offering •Adds higher margin product lines to improve overall profitability of Delamac •Adds exclusive franchises for Mexico •Ensures that a Delamac competitor does not occupy the premises Transaction Summary •Closed transaction 2/26/10 Strengths •Knowledge in fluid power product applications •Sales force covers almost all of Mexico ACQUISITIONS 25 INDUSTRIAL DISTRIBUTION SEGMENT 26 SUMMARY 27 OUTLOOK UPDATE Aerospace segment §We continue to expect full year sales to be approximately flat in comparison to §We continue to expect the full year operating margin to be up approximately 50 to 150 basis points in comparison to 2009 Industrial Distribution segment §We continue to expect full year sales to be up 3% to 6% or better for the full year as compared to 2009 §We continue to expect operating margins to be up approximately 50 to 100 basis points as compared to 2009 28 Q1 2010 EXPECTATIONS Aerospace segment §First quarter 2010 sales will be approximately $25 million lower than expected due to a supplier-provided component issue with the company’s Joint Programmable Fuze (JPF) program §As previously communicated, Q1 sales of our aerospace bearing product lines will be lower on a year-over-year and sequential basis Overall §As a result of a JPF supplied component failure during acceptance testing we expect Q1 diluted EPS to be between $0.05 and $0.10. 29 KAMAN CORPORATION - Summary §High margin aerospace business led by specialty bearing product lines §Industrial distribution business gaining market share in a fragmented market via national account growth, geographic and product line expansion §Long-term organic growth opportunities in both segments §Potential to accelerate growth and increase scale through acquisitions §Initiatives to optimize profit, increase cash flow generation, strengthen competitive position §Strong balance sheet to fund growth and strategic initiatives 30 APPENDIX 44% 2009 Sales $1,146 million 31 1 Corporate expense percentage is to Total Sales (In thousands) SEGMENTS Net Sales Operating Income/(Loss) Operating Margin Industrial Distribution 2.0% 4.6% Aerospace 15.0% 12.9% Net gain/(loss) on sale of assets Corporate expense 1 (2.9%) 1(2.5%) Sales/Op. inc. from continuing ops 4.7% 5.2% INCOME STATEMENT HIGHLIGHTS For the years ended December 31 32 (In Millions) As of 12/31/09 As of 12/31/08 As of 12/31/07 Cash and Cash Equivalents Notes Payable and Long-term Debt Shareholders’ Equity Debt as % of Total Capitalization 16.9% 25.6% 3.2% Capital Expenditures Depreciation & Amortization BALANCE SHEET AND CAPITAL FACTORS 33 Pension Plans 34 Forward-Looking Statements This presentation contains forward-looking information relating to the company's business and prospects, including the Aerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties that may cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successful conclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreign and domestic; 2) political conditions in countries where the company does or intends to do business; 3) standard government contract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) domestic and foreign economic and competitive conditions in markets served by the company, particularly the defense, commercial aviation and industrial production markets; 5) risks associated with successful implementation and ramp up of significant new programs; 6) management's success in increasing the volume of profitable work at the Aerospace Wichita facility; 7) successful negotiation of the Sikorsky Canadian MH-92 program price; 8) successful resale of the SH-2G(I) aircraft, equipment and spare parts; 9) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of all contract options and receipt of orders from allied militaries, as all have been assumed in connection with goodwill impairment evaluations; 10) satisfactory resolution of the company’s litigation relating to the FMU-143 program; 11) continued support of the existing K-MAX helicopter fleet, including sale of existing K-MAX spare parts inventory; 12) cost estimates associated with environmental remediation activities at the Bloomfield, Moosup and New Hartford, CT facilities and our U.K. facilities; 13) profitable integration of acquired businesses into the company's operations; 14) changes in supplier sales or vendor incentive policies; 15) the effects of price increases or decreases; 16) the effects of pension regulations, pension plan assumptions and future contributions; 17) future levels of indebtedness and capital expenditures; 18) continued availability of raw materials and other commodities in adequate supplies and the effect of increased costs for such items; 19) the effects of currency exchange rates and foreign competition on future operations; 20) changes in laws and regulations, taxes, interest rates, inflation rates and general business conditions; 21) future repurchases and/or issuances of common stock; and 22) other risks and uncertainties set forth in the company's annual, quarterly and current reports, and proxy statements.
